EXHIBIT 12.1 Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges (in millions except ratios) Year Ended December 31, 2009 2008 2007 2006 2005 2004 (in millions except ratios) Consolidated earnings: Net income (loss) $ (67.0 ) $ 191.8 $ 98.2 $ 39.1 $ 55.7 $ 43.2 Add: Income taxes 0 0 0 0 0 Interest expense 17.1 17.2 10.4 11.6 9.3 5.1 Portion of rents representative of interest expense 2.4 2.3 2.2 4.1 5.7 5.5 Total $ (47.5 ) $ 211.3 $ 110.8 $ 54.8 $ 70.7 $ 53.8 Fixed charges: (1) Add: Interest expense $ 17.1 $ 17.2 $ 10.4 $ 11.6 $ 9.3 $ 5.1 Portion of rents representative of interest expense 2.4 2.3 2.2 4.1 5.7 5.5 Total $ 19.5 $ 19.5 $ 12.6 $ 15.7 $ 15 $ 10.6 Ratio of earnings to fixed charges * 10.8 8.8 3.5 4.7 5.1 (1 ) Included in fixed charges is one−third of rental expense which management believes is the representative portion of interest. * Due to ourloss in 2009, the ratio coverage was less than 1:1. Withadditional earnings of$67.0 million, we would haveachievedacoverage ratio of 1:1.
